Citation Nr: 1536959	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraines, claimed as headaches.

2.  Entitlement to service connection for a right calf strain.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to lumbar degenerative disc disease, and hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's appeal was previously remanded by the Board in October 2014.

After the development sought by the October 2014 Board remand, the Veteran was granted service connection for degenerative disc disease of the lumbar spine, and hypertension, in a January 2015 rating decision.  Therefore, those claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a December 2014 Disability Benefits Questionnaire (DBQ) with nexus opinions on the Veteran's migraines, right calf strain, and erectile dysfunction.  However, the examiner's rationale, and review of the Veteran's Service Treatment Records (STRs) was insufficient.  The record also shows that a soundness opinion is required with regard to the Veteran's right calf strain.

Migraines

At the Veteran's December 2014 DBQ, the Veteran was diagnosed with a headache condition, and specifically diagnosed with migraines, including migraine variants.  The Veteran relayed to the examiner that he started noticing his headaches while in-service.  The Veteran described the pain of his headaches, and stated that he also experiences nausea, and sensitivity to light and sound during his headache episodes.  The Veteran contended at his examination that his exposure to jet fumes caused his diagnosed migraine condition.  

In rationale, to support the examiner's negative nexus opinion, the examiner stated that "there is no documentation in the Veteran's records to confirm a service related condition at this time."  However, a review of the Veteran's STRs shows documentation of headache complaints.  In August 1977 the Veteran complained of flu syndromes, with headaches, sinus pressure, nausea, vomiting, and diarrhea.  In December 1977 the Veteran stated that he had headache congestion, nausea, and vomiting.  In December 1979 the Veteran complained of a head cold which lasted for approximately four days.  As a general matter, a medical examiner is not required to comment on every favorable piece of information in a claims file.  Monzingo v. Shinseki 26 Vet. App. 97, 105-06 (2012).  However, a VA examination must be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Therefore because the examiner failed to consider the Veteran's full medical history from service, and his specific in-service symptomology regarding headaches complaints, remand for a new nexus opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Right Calf Strain

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b). 

Here, the Board finds that the condition of a right calf strain was not noted upon entry into service.  Although the Veteran reported a prior leg operation, and leg scarring at enlistment, and the physician noted a lipoma removal of the right leg, no relevant disability was noted on the entrance examination.  See Crowe v. Brown, 7 Vet.App. 238 (1994).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

STRs from June 1977 show that the Veteran had his right calf operated on five years prior for muscle repair.  The Veteran complained of problems running, a tender right calf, and that his right calf was warm to the touch.  Another note from June 1977 states that the Veteran had surgery approximately in 1970 for muscle repair, after being injured in a football game.  A history of lipoma removal to the right lower leg was noted.  The Veteran complained of pain while running.  In August 1977, STRs show that the Veteran had a questionable history of thrombophlebitis, with history of two surgeries of the right calf.  The medical professional also found questionable pain of the calf.

At the Veteran's December 2014 DBQ, the Veteran stated that when he was 16 years old he injured his right calf muscle while playing football, and received surgery.  The Veteran stated that he fully recovered from this injury before entering service.  The Veteran stated that he noticed right calf pain and swelling in-service, after repeated running and marching.  The Veteran also stated that his pain was exacerbated when working on the flight deck because he had to repeatedly go up and down ladders.  

The Board acknowledges the examiner's finding that the Veteran's right calf disorder was not at least as likely as not caused by the Veteran's service, which included a review of the Veteran's pre-service injury.  However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) which requires VA to give an adequate examination with a reasoned medical explanation for any conclusions reached.     

Erectile Dysfunction

At the Veteran's December 2014 DBQ, the Veteran was diagnosed with erectile dysfunction.  The Veteran stated that his erectile dysfunction began twenty-five years ago.  The Veteran also stated that he was told by his doctors, that his erectile dysfunction could be due to his hypertension, or due to exposure to jet fuels and other toxic chemicals.  The Veteran's STRs show complaints of burning upon urination, as well as redness and bumps to his penis in August and November of 1979.  The examiner gave a negative nexus opinion, on a direct and secondary basis, without explanation, or rationale, thus an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who conducted the December 2014 VA DBQ for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

(a) Migraines:

(i)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

The examiner should specifically address the Veteran's August 1977, December 1977, and December 1979 in-service complaints of headaches.  The examiner should also address the Veteran's statements that his headaches are caused by his in-service exposure to jet fumes.  

The basis for the opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

(b) Right Calf Strain:

(i)  Is it clear and unmistakable that the Veteran had a right calf disability prior to entering service? Please state the diagnosis or diagnoses for any such right calf disability that is found to exist.

(ii) If the answer to "i" is yes, is it clear and unmistakable that the Veteran's pre-existing right calf disorder WAS NOT aggravated (permanently worsened) during or as a result of service?

(iii) If there was aggravation (a permanent worsening) of the Veteran's pre-existing right calf disability during or as a result of service, it is clear and unmistakable that such aggravation was due to the natural progression of that disorder?

(iv) If is not clear and unmistakable that the Veteran had a right calf disability prior to entering service, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right calf disability began during service, or is related to any symptomatology noted during service? 

The examiner should specifically address the Veteran's June 1977 and August 1977 in-service complaints to his right calf.

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

(c) Erectile Dysfunction:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's exposure to jet fuel, and toxic fumes?

The examiner should specifically address the Veteran's August November 1979 in-service complaints to his penis.

(ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar degenerative disc disease, or hypertension are the cause of any currently diagnosed erectile dysfunction?

(iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar degenerative disc disease, or hypertension caused a worsening of the Veteran's erectile dysfunction, beyond the normal progress of that disease?

(iv) If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's erectile dysfunction; and (2) the increased manifestations that are proximately due to the Veteran's service-connected lumbar degenerative disc disease, or hypertension.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Thereafter, readjudicate the claims of entitlement to service connection for migraines, claimed as headaches, a right calf strain, and erectile dysfunction to include as secondary to lumbar degenerative disc disease, and hypertension.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




